Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed 04/06/2022 for Application No. 17/230,419.  By the amendment, claims 1-22 are pending with claims 1, 8, 18 and 20 being amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Jones (57,044) on June 15, 2022.

The application has been amended as follows: 
Claim 10 is replaced with the following:
- - The system as recited in claim 8, wherein the variable speed drive connects 

Specification:
In page 3, line 1, the term - -directly- - should be deleted; and
In page 7, line 20, the term - -directly- - should be deleted.

Allowable Subject Matter
Claims 1-22 are allowed.
The statement of reasons for the indication of allowed subject matter regarding the claims 1-17 is indicated in the prior Office action. See the non-final rejection mailed 01/06/2022.
Regarding claim 18, the prior art of record fails to disclose or render obvious a method of providing rotational power having the combination features and steps recited in the claim, and particularly “providing rotational output power from the second set of planet gears to an output sun gear, wherein the output sun gear is configured to deliver the rotational power to an internal combustion engine, wherein the rotational output power is speed regulated by controlling revolution speed and direction of the carrier and variable speed drive to regulate the output sun gear over a range of input rotational speeds of the input sun gear”.
The closest prior art reference is Kopko, indicated in the prior Office action. 
Kopko discloses an equivalent epicyclic gear system having a double pinion planets 16/17, a carrier 10 configured to receive torque from a motor 1 and an auxiliary motor 3 and being configured to transmit torque to an output sun gear 15 but does not disclose the particular features and steps required by claim 18.
Claims 19-22 are allowed as being dependent upon the allowed base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendments filed on 04/06/2022 have been entered. Applicant’s amendment have overcome the rejection of claims 1-17 and 20-22 being rejected under 35 U.S.C §112(b) indicated in the prior Office action. The rejection of the claims has been withdrawn.

Response to Arguments
Applicant’s arguments, see page 8 of the Remarks filed 04/06/2022, with respect to claims 18-22 being rejected under 35 U.S.C. §102(a)(1) by Kopko have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659